 1

 2

 3

 4

 5

 6

 7

 8
 9
                                   UNITED STATES DISTRICT COURT
10
                                 CENTRAL DISTRICT OF CALIFORNIA
11

12   PAUL BLUMBERG,                      ) CASE NO. CV 10-5072-R
13                                       )
                        Plaintiff,       ) JUDGMENT
14                                       )
          v.                             )
15                                       )
     BRIAN HEWITT; et al.,               )
16                                       )
17                      Defendants.      )
                                         )
18         IT IS HEREBY ADJUDGED THAT Defendant City of Los Angeles is entitled to
19   summary judgment on Plaintiff’s fifth and ninth claims for relief and Defendant Brian Hewitt is
20   entitled to summary judgment on Plaintiff’s fourth, fifth, and ninth claims for relief in accordance
21   with the Court’s Order Granting Defendant Hewitt’s Motion for Summary Judgment. (Dkt. No.
22   153). Defendant City of Los Angeles properly filed a Notice of Joinder in the Motion.
23          IT IS HEREBY ADJUDGED THAT Defendants County of Los Angeles and Brad Foss
24   are entitled to summary judgment on Plaintiff’s first, second, fifth, sixth and eighth claims for
25   relief in accordance with the Court’s Order Granting Defendants County of Los Angeles and Brad
26   Foss’ Motion for Summary Judgment. (Dkt. No. 154).
27          THEREFORE, IT IS THE JUDGMENT OF THIS COURT THAT PLAINTIFF SHALL
28   TAKE NOTHING FROM HIS SECOND AMENDED COMPLAINT AS TO DEFENDANTS
 1   CITY OF LOS ANGELES, BRIAN HEWITT, COUNTY OF LOS ANGELES, AND BRAD

 2   FOSS. COSTS TO BE AWARDED PER STATUTE.

 3
     DATED: June 12, 2019
 4

 5                                    _________________________________
                                                 MANUEL L. REAL
 6                                      UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
